Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the inclusion in the Registration Statement on Form S-4 of Yuma Delaware Merger Subsidiary, Inc. to be filed on or about June 17, 2016 (the “Registration Statement”) of (a) our reserves reports, dated effective December 31, 2015, and (b) all references to our firm, including under the headings “Experts”, “The Companies”, “The Merger”, “Information About Yuma”, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations of Yuma”, Information About Davis”, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations of Davis”,in the proxy statement/prospectus included in such Registration Statement, and the information contained in our reserves reports in such proxy statement/prospectus. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ G. Lance Binder G. Lance Binder, P.E. Executive Vice President Dallas, Texas June 17, 2016 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
